


Exhibit 10.75





--------------------------------------------------------------------------------



GUARANTY AGREEMENT
dated as of February 28, 2014
by and among
certain Subsidiaries of BLACKBAUD, INC.,
as Guarantors,
in favor of
SUNTRUST BANK,
as Administrative Agent

--------------------------------------------------------------------------------






CHAR2\1571985v3

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINED TERMS
3


SECTION 1.1
Definitions. The following terms when used in this Guaranty shall have the
meanings assigned to them below:
3


SECTION 1.2
Other Definitional Provisions
4


ARTICLE II GUARANTY
4


SECTION 2.1
Guaranty
4


SECTION 2.2
Bankruptcy Limitations on each Guarantor
4


SECTION 2.3
Agreements for Contribution
5


SECTION 2.4
Nature of Guaranty
6


SECTION 2.5
Waivers
7


SECTION 2.6
Modification of Loan Documents, etc
8


SECTION 2.7
Demand by the Administrative Agent
9


SECTION 2.8
Remedies
9


SECTION 2.9
Benefits of Guaranty
9


SECTION 2.10
Termination; Reinstatement
9


SECTION 2.11
Payments
10


ARTICLE III REPRESENTATIONS AND WARRANTIES
11


SECTION 3.1
Existence
11


SECTION 3.2
Authorization of Agreement; Enforceability
11


SECTION 3.3
No Conflict; Consents
11


SECTION 3.4
Litigation
11


SECTION 3.5
Title to Assets
12


SECTION 3.6
Liens
12


SECTION 3.7
[Intentionally omitted]
12


SECTION 3.8
Compliance with the Credit Agreement
12


ARTICLE IV MISCELLANEOUS
12


SECTION 4.1
Amendments, Waivers and Consents
12


SECTION 4.2
Notices
12


SECTION 4.3
Enforcement Expenses, Indemnification, Taxes
12


SECTION 4.4
Governing Law
12


SECTION 4.5
Jurisdiction and Venue
13


SECTION 4.6
Waiver of Jury Trial
13


SECTION 4.7
Injunctive Relief, Punitive Damages
13


SECTION 4.8
No Waiver by Course of Conduct, Cumulative Remedies
14


SECTION 4.9
Successors and Assigns
14


SECTION 4.10
Severability
14




CHAR2\1571985v3

--------------------------------------------------------------------------------




SECTION 4.11
Titles and Captions
14


SECTION 4.12
Counterparts
14


SECTION 4.13
Set-Off
14


SECTION 4.14
Integration
15


SECTION 4.15
Acknowledgements
15


SECTION 4.16
Releases
15


SECTION 4.17
Additional Guarantors
16


SECTION 4.18
Powers Coupled with an Interest
16


SECTION 4.19
Judgment Currency
16






CHAR2\1571985v3

--------------------------------------------------------------------------------




GUARANTY AGREEMENT, dated as of February 28, 2014, made by certain Subsidiaries
of BLACKBAUD, INC., a Delaware corporation (the “Borrower”) (each an “Initial
Guarantor” and collectively, the “Initial Guarantors”) and those additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto (a “Guaranty Supplement”) substantially in the form attached
hereto as Annex I (such additional Subsidiaries, together with the Initial
Guarantors, each a “Guarantor” and collectively, the “Guarantors”), in favor of
SUNTRUST BANK (“SunTrust”), as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of itself and the holders of the
Guaranteed Obligations (as defined below).
PRELIMINARY STATEMENTS
WHEREAS, pursuant to the terms of the Credit Agreement dated as of February 28,
2014 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the financial institutions (the
“Lenders”) from time to time party thereto and the Administrative Agent, the
Lenders have agreed to make Extensions of Credit to the Borrower upon the terms
and subject to the conditions set forth therein;
WHEREAS, the Borrower and the Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Guarantors; and
WHEREAS, pursuant to Section 5.1(a) and Section 8.11 of the Credit Agreement,
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of itself and the Secured Parties;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of itself and the Secured Parties, as follows:
ARTICLE I

DEFINED TERMS
SECTION 1.1
Definitions. The following terms when used in this Guaranty shall have the
meanings assigned to them below:

“Allocable Amount” has the meaning set forth in Section 2.3.
“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented, and under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
or proceeding thereunder).
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
“Guarantor Payment” has the meaning set forth in Section 2.3.

CHAR2\1571985v3

--------------------------------------------------------------------------------




“Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or
otherwise modified.
“Original Currency” has the meaning set forth in Section 2.11.
“Specified Currency” has the meaning set forth in Section 4.19.
SECTION 1.2    Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
ARTICLE II    

GUARANTY
SECTION 2.1    Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally and irrevocably guarantees as primary obligor
and not as surety to the Administrative Agent for the ratable benefit of itself
and the holders of the Guaranteed Obligations (each a “Secured Party” and
collectively, the “Secured Parties”), and their respective permitted successors,
endorsees, transferees and assigns, the prompt payment and performance of all
Obligations (including, without limitation, all Bank Product Debt of any Credit
Party or its Subsidiaries), whether primary or secondary (whether by way of
endorsement or otherwise), whether now existing or hereafter arising, whether or
not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether or not recovery may be or hereafter
becomes barred by the statute of limitations, whether enforceable or
unenforceable as against the Borrower or any Subsidiary thereof, whether or not
discharged, stayed or otherwise affected by any Applicable Insolvency Law or
proceeding thereunder, whether created directly with the Administrative Agent or
any Secured Party or acquired by the Administrative Agent or any Secured Party
through assignment, endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all such Obligations, including all of the foregoing being hereafter
collectively referred to as the “Guaranteed Obligations”); provided, that
“Guaranteed Obligations” of a Guarantor shall exclude any Excluded Swap
Obligations of such Guarantor.
SECTION 2.2    Bankruptcy Limitations on each Guarantor. Notwithstanding
anything to the contrary contained in Section 2.1, it is the intention of each
Guarantor, the Administrative Agent and the Secured Parties that, in any
proceeding involving the bankruptcy, reorganization, arrangement, adjustment of
debts, relief of debtors, dissolution or insolvency or any similar proceeding
with respect to any Guarantor or its assets, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations shall be equal to, but
not in excess of, the maximum amount thereof not subject to avoidance or
recovery by operation of Applicable Insolvency Laws after giving effect to
Section 2.3. To that end, but only in the event and to the extent that after
giving effect to Section 2.3, such Guarantor’s obligations with respect to the
Guaranteed Obligations or any payment made pursuant to such Guaranteed
Obligations would, but for the operation of the first sentence of this
Section 2.2, be subject to avoidance or recovery in any such proceeding

5
CHAR2\1571985v3

--------------------------------------------------------------------------------




under Applicable Insolvency Laws after giving effect to Section 2.3, the amount
of each Guarantor’s obligations with respect to the Guaranteed Obligations shall
be limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Guarantor’s obligations with
respect to the Guaranteed Obligations unenforceable or avoidable or otherwise
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made pursuant to the Guaranteed Obligations exceeds the limitation of
the first sentence of this Section 2.2 and is otherwise subject to avoidance and
recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Guaranteed Obligations as limited
by the first sentence of this Section 2.2 shall in all events remain in full
force and effect and be fully enforceable against each Guarantor. The first
sentence of this Section 2.2 is intended solely to preserve the rights of the
Administrative Agent hereunder against each Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, any Borrower, any other Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.
SECTION 2.3    Agreements for Contribution.
(a)    To the extent any Guarantor is required, by reason of its obligations
hereunder, to make a payment (a “Guarantor Payment”) in an amount which, taking
into account all other previous or concurrent payments made by any other
Guarantor pursuant to this Guaranty, would be greater than the amount which
otherwise would have been paid by or attributable to such Guarantor if each
Guarantor had paid the Guaranteed Obligations satisfied by such Guarantor
Payment in the same proportion as such Guarantor’s Allocable Amount (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as determined immediately prior to
the making of such Guarantor Payment, then such Guarantor shall have an
enforceable right of contribution against the Borrower and the remaining
Guarantors, and the Borrower and the remaining Guarantors shall be liable for
repayment of the full amount of such excess payment, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. Subject only to the subordination provided in Section 2.3(d), such
Guarantor further shall be subrogated to any and all rights of the Secured
Parties against the Borrower and the remaining Guarantors to the extent of such
excess payment. As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.
(b)    To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.
(c)    To the extent that any Guarantor would, but for the operation of this
Section 2.3, be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
Sections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution and indemnity, to the full extent provided in the foregoing
Sections 2.3(a) and (b), against the Borrower and the remaining Guarantors, such
that all obligations of all of the Guarantors hereunder and

6
CHAR2\1571985v3

--------------------------------------------------------------------------------




under this Section 2.3 shall be allocated in a manner such that no Guarantor
shall be rendered insolvent for any purpose under Applicable Insolvency Law by
reason of its incurrence of such obligations.
(d)    Notwithstanding any payment or payments by any of the Guarantors
hereunder, or any set-off or application of funds of any of the Guarantors by
the Administrative Agent or any Secured Party, or the receipt of any amounts by
the Administrative Agent or any Secured Party with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Borrower or the other Guarantors or against any collateral security
held by the Administrative Agent or any Secured Party for the payment of the
Guaranteed Obligations nor shall any of the Guarantors seek any reimbursement
from the Borrower or any of the other Guarantors in respect of payments made by
such Guarantor in connection with the Guaranteed Obligations, until all amounts
owing to the Administrative Agent and the Secured Parties on account of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.
(e)    This Section 2.3 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 2.3 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(f)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
SECTION 2.4    Nature of Guaranty.
(a)    Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations whether executed by
any such Guarantor, any other guarantor or by any other party and shall be
primary, absolute and unconditional, irrespective of, and unaffected by:
(i)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which the Borrower, any Guarantor
or any of their respective Subsidiaries or Affiliates is or may become a party;
(ii)    the absence of any action to enforce this Guaranty, the Credit Agreement
or any other Loan Document or the waiver or consent by the Administrative Agent
or any Secured Party with respect to any of the provisions of this Guaranty, the
Credit Agreement or any other Loan Document;

7
CHAR2\1571985v3

--------------------------------------------------------------------------------




(iii)    the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Secured
Party in respect of such security or guaranty (including, without limitation,
the release of any such security or guaranty);
(iv)    any structural change in, restructuring of or similar change of the
Borrower, any Guarantor or any of their respective Subsidiaries;
(v)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than the
defense of payment or performance); or
(vi)    any direction as to application of payment by the Borrower or by any
other party;
it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and
performance, in full, of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) and the
Commitments are terminated; provided that a Guarantor may be released from the
Guaranteed Obligations pursuant to Section 4.16 of this Guaranty.
(b)    Each Guarantor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the Secured Parties or
the Borrower whether now existing or which may arise in the future.
(c)    Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any Guarantor, on
the one hand, and the Administrative Agent and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.
SECTION 2.5    Waivers. To the extent permitted by law, each Guarantor expressly
waives all of the following rights and defenses (other than the defense of
payment or performance) and agrees not to take advantage of or assert any such
right or defense:
(a)    any rights it may now or in the future have under any statute, or at law
or in equity, or otherwise, to compel the Administrative Agent or any Secured
Party to proceed in respect of the Obligations against the Borrower or any other
Person or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Guarantor;
(b)    any defense based upon the failure of the Administrative Agent or any
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, any Guarantor or any other Person or any security for the
payment and performance of the Guaranteed Obligations;
(c)    any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the

8
CHAR2\1571985v3

--------------------------------------------------------------------------------




performance by such Guarantor of its obligations under, or the enforcement by
the Administrative Agent or the Secured Parties of this Guaranty;
(d)    any right of diligence, presentment, demand, protest and notice (except
as specifically required herein) of whatever kind or nature with respect to any
of the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and
(e)    any and all right to notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Secured Party upon, or acceptance of, this Guaranty.
Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Secured Party which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement and the other
Loan Documents and, but for this Guaranty and such waivers, the Administrative
Agent and Secured Parties would decline to enter into the Credit Agreement and
the other Loan Documents.
SECTION 2.6    Modification of Loan Documents, etc. Neither the Administrative
Agent nor any Secured Party shall incur any liability to any Guarantor as a
result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:
(a)    any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
(b)    any action under or in respect of the Credit Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refrain
from exercising any such remedies, powers or privileges;
(c)    any amendment or modification, in any manner whatsoever, of the Credit
Agreement or any other Loan Document;
(d)    any extension or waiver of the time for performance by the Borrower, any
Guarantor or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Agreement or
any other Loan Document, or waive such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;
(e)    any taking and holding of security or collateral for the payment of the
Obligations or the sale, exchange, release, disposal of, or other dealing with,
any property pledged, mortgaged or conveyed, or in which the Administrative
Agent or the Secured Parties have been granted a Lien, to secure any
Indebtedness of the Borrower, any Guarantor or any other Person to the
Administrative Agent or the Secured Parties;
(f)    any release of anyone who may be liable in any manner for the payment of
any amounts owed by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Secured Party;

9
CHAR2\1571985v3

--------------------------------------------------------------------------------




(g)    any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Borrower, any Guarantor or any other Person are subordinated to the claims of
the Administrative Agent or any Secured Party; or
(h)    any application of any sums by whomever paid or however realized to any
Obligations owing by the Borrower, any Guarantor or any other Person to the
Administrative Agent or any Secured Party in such manner as the Administrative
Agent or any Secured Party shall determine in its reasonable discretion.
SECTION 2.7    Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations under the
Credit Agreement are declared to be immediately due and payable, then the
Guarantors shall, upon demand in writing therefor by the Administrative Agent to
the Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable. Notwithstanding the
foregoing, each Guarantor agrees that, in the event of the dissolution or
insolvency of the Borrower or any Guarantor, or the inability or failure of the
Borrower or any Guarantor to pay debts as they become due, or an assignment by
the Borrower or any Guarantor for the benefit of creditors, or the commencement
of any case or proceeding in respect of the Borrower or any Guarantor under
bankruptcy, insolvency or similar laws, and if such event shall occur at a time
when an Event of Default exists and any of the Guaranteed Obligations may not
then be due and payable, each Guarantor will pay to the Administrative Agent,
for the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, forthwith the full amount which would be
payable hereunder by each Guarantor if all such Guaranteed Obligations were then
due and payable.
SECTION 2.8    Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their respective obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement or
the other Loan Documents or otherwise.
SECTION 2.9    Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the Secured Parties and their respective
permitted successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between the Borrower, the Administrative Agent and
the Secured Parties, the obligations of the Borrower under the Credit Agreement
and the other Loan Documents. In the event all or any part of the Obligations
are transferred, endorsed or assigned by the Administrative Agent or any Lender
to any Person or Persons as permitted under the Credit Agreement, any reference
to an “Administrative Agent” or “Lender” herein shall be deemed to refer equally
to such Person or Persons.
SECTION 2.10    Termination; Reinstatement.
(a)    Subject to subsection (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) are paid in full
(or, in the case of Letters of Credit, cash collateralized in accordance with
the terms of the Credit Agreement) and the Commitments are terminated.
(b)    No payment made by the Borrower, any Guarantor, or any other Person
received or collected by the Administrative Agent or any Secured Party from the
Borrower, any Guarantor, or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce,

10
CHAR2\1571985v3

--------------------------------------------------------------------------------




release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the obligations of the Guarantors or any payment
received or collected from such Guarantor in respect of the obligations of the
Guarantors), remain liable for the obligations of the Guarantors up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
(other than contingent indemnification obligations not yet due and Bank Product
Debt) are paid in full (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and the
Commitments are terminated.
(c)    Each Guarantor agrees that, if any payment made by the Borrower or any
other Person applied to the Obligations is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid by the Administrative Agent or any Secured
Party to the Borrower, its estate, trustee, receiver or any other Person,
including, without limitation, any Guarantor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder shall be and remain in full force and effect, as
fully as if such payment had never been made, and, if prior thereto, this
Guaranty shall have been canceled or surrendered, this Guaranty shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment.
SECTION 2.11    Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Sections 4.4 and 11.4 of the Credit Agreement, in immediately
available Dollars, or with respect to Guaranteed Obligations in connection with
any Loan made in any Foreign Currency, the Agreed Currency therefor, in
immediately available funds, to an account designated by the Administrative
Agent at the Administrative Agent’s Office (or, with respect to the Designated
Currency Tranche, in the city of the Designated Currency Payment Office) or at
any other address that may be specified in writing from time to time by the
Administrative Agent. Notwithstanding the foregoing provisions of this Section,
if, with respect to any Loan in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which such Loan was made (the “Original
Currency”) no longer exists or the applicable Guarantor is not able to make
payment to the Administrative Agent for the account of the Secured Parties in
such Original Currency, then all payments to be made by such Guarantor hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of payment and as such amount shall be
determined pursuant to the Credit Agreement) of such payment due, it being the
intention of the parties hereto that the Guarantors take all risks of the
imposition of any such currency control or exchange regulations.
SECTION 2.12        Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.12 or otherwise
under this Agreement voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.12 shall remain
in full force and effect until all the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and Bank Product Debt) are
paid in full (or, in the case of Letters of Credit, cash collateralized in
accordance with the terms of the Credit Agreement) and the Commitments are
terminated. Each Qualified ECP Guarantor intends that this Section 2.12
constitute, and this Section 2.12 shall be deemed

11
CHAR2\1571985v3

--------------------------------------------------------------------------------




to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of Section la(18)(A)(v)(II) of the
Commodity Exchange Act.


ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to make any Extensions of
Credit each Guarantor hereby represents and warrants that:
SECTION 3.1    Existence. Such Guarantor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.2    Authorization of Agreement; Enforceability. Such Guarantor has
the right, power and authority and has taken all necessary corporate or other
action to authorize the execution, delivery and performance of this Guaranty in
accordance with its terms. This Guaranty has been duly executed and delivered by
the duly authorized officers of such Guarantor and this Guaranty constitutes the
legal, valid and binding obligation of such Guarantor enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.
SECTION 3.3    No Conflict; Consents. The execution, delivery and performance by
such Guarantor of this Guaranty in accordance with its terms and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any material Governmental
Approval except any approval previously or concurrently received or violate any
material Applicable Law, in each case relating to such Guarantor; (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of such Guarantor; (iii)
conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument in an aggregate principal amount of at
least $25,000,000 or under which amounts payable or receivable are at least
$25,000,000 to which such Person is a party or by which any of its properties
may be bound; (iv) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Guarantor or (v) require any consent or authorization of, filing with, or other
act in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Guaranty, other than (A)
consents, authorizations, filings or other acts or consents obtained or for
which the failure to obtain or make would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (B) consents or
filings, if any, under the UCC.
SECTION 3.4    Litigation. Except for matters that would not reasonably be
expected, individually, or in the aggregate, to have a Material Adverse Effect,
there are no actions, suits or proceedings pending nor, to the knowledge of such
Guarantor, threatened in writing against or in any way relating adversely

12
CHAR2\1571985v3

--------------------------------------------------------------------------------




to or affecting such Guarantor or any its respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority.
SECTION 3.5    Title to Assets. Such Guarantor has such title to the real
property owned or leased by it as is necessary to the conduct of its business
and valid and legal title to all of its personal property and assets.
SECTION 3.6    Liens. None of the properties and assets of such Guarantor is
subject to any Lien, except Permitted Liens.
SECTION 3.7    [Intentionally omitted].
SECTION 3.8    Compliance with the Credit Agreement. Until the Obligations
(other than contingent indemnification obligations not yet due and Bank Product
Debt) are paid in full (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and the
Commitments are terminated, such Guarantor shall comply with the provisions of
Articles VII, VIII, IX and X of the Credit Agreement as if a party thereto.
ARTICLE IV    

MISCELLANEOUS
SECTION 4.1    Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Guaranty may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 13.2 of the Credit Agreement.
SECTION 4.2    Notices. All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 13.1 of the
Credit Agreement; provided that notices and communications to the Guarantors
shall be directed to the Guarantors at the address of the Borrower set forth in
Section 13.1(b) of the Credit Agreement.
SECTION 4.3    Enforcement Expenses, Indemnification, Taxes.
(f)    The Guarantors shall, jointly and severally, pay all reasonable,
out-of-pocket expenses (including, without limitation, attorney’s fees and
expenses incurred by the Administrative Agent and each Lender) to the extent the
Borrower would be required to do so pursuant to Section 13.3 of the Credit
Agreement. All such costs and expenses shall be additional Guaranteed
Obligations.
(g)    The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Guaranty shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 4.11 of
the Credit Agreement.
(h)    The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party to the extent the Borrower would be required to do so pursuant
to Section 13.3 of the Credit Agreement.
(i)    All amounts due under this Section shall be payable promptly after demand
therefor. The agreements in this Section 4.3 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

13
CHAR2\1571985v3

--------------------------------------------------------------------------------




SECTION 4.4    Governing Law. This Guaranty, unless otherwise expressly set
forth herein, shall be governed by, construed and enforced in accordance with
the laws of the State of New York, without reference to the conflicts or choice
of law principles thereof.
SECTION 4.5    Jurisdiction and Venue.
(a)    Jurisdiction. Each party hereto, to the maximum extent permitted by
Applicable Law, hereby irrevocably consents to the exclusive jurisdiction of the
state and federal courts located in the City of New York in the State of New
York (and any courts from which an appeal from any of such courts must or may be
taken) in any action, claim or other proceeding arising out of any dispute in
connection with this Guaranty, any rights or obligations hereunder, or the
performance of such rights and obligations. Each party hereto hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by any other party hereto in connection with
this Guaranty, any rights or obligations hereunder, or the performance of such
rights and obligations, on behalf of itself or its property, in the manner
specified in Section 13.1 of the Credit Agreement. Nothing in this Section 4.5
shall affect the right of the Administrative Agent or any Secured Party to serve
legal process in any other manner permitted by Applicable Law or affect the
right of the Administrative Agent or any Secured Party to bring any action or
proceeding against any Guarantor or its properties in the courts of any other
jurisdictions if required to enforce this Guaranty.
(b)    Venue. Each party hereto hereby irrevocably waives any objection it may
have now or in the future to the laying of venue in the aforesaid jurisdiction
in any action, claim or other proceeding arising out of or in connection with
this Guaranty or the rights and obligations of the parties hereunder. Each party
hereto irrevocably waives, in connection with such action, claim or proceeding,
any plea or claim that the action, claim or proceeding has been brought in an
inconvenient forum.
SECTION 4.6    Waiver of Jury Trial.
(a)    Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF, CONNECTED WITH
OR RELATING TO THIS GUARANTY OR ANY LOAN DOCUMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
(b)    Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Guaranty or any Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court of proper jurisdiction or by self help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property and
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding.

14
CHAR2\1571985v3

--------------------------------------------------------------------------------




SECTION 4.7    Injunctive Relief, Punitive Damages.
(a)    Each Guarantor recognizes that, in the event such Guarantor fails to
perform, observe or discharge any of its obligations or liabilities under this
Guaranty, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Secured Parties. Therefore, each Guarantor agrees
that the Administrative Agent and the Secured Parties, at the Required Lenders’
option, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.
(b)    The Administrative Agent and each Guarantor hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to this Guaranty, the Credit Agreement, the Notes or the other Loan
Documents and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any dispute, claim or controversy arising out of, connected with
or relating to this Guaranty or any Loan Document.
SECTION 4.8    No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any Secured Party in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between any Guarantor, the Administrative Agent and any Secured Parties or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Guaranty or to constitute a waiver of any Event of
Default. The enumeration of the rights and remedies of the Administrative Agent
and the Secured Parties set forth in this Guaranty is not intended to be
exhaustive and the exercise by the Administrative Agent and the Secured Parties
of any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.
SECTION 4.9    Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of each
Guarantor (and shall bind all Persons who become bound as a Guarantor under this
Guaranty), the Administrative Agent and the Secured Parties and their successors
and assigns; provided that no Guarantor may assign, transfer or delegate any of
its rights or obligations under this Guaranty without the prior written consent
of the Administrative Agent and the Secured Parties (given in accordance with
Section 4.1).
SECTION 4.10    Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 4.11    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Guaranty are for
convenience only, and neither limit nor amplify the provisions of this Guaranty.
SECTION 4.12    Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to

15
CHAR2\1571985v3

--------------------------------------------------------------------------------




be an original and shall be binding upon all parties, their successors and
assigns, and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Guaranty.
SECTION 4.13    Set-Off. Upon the occurrence and during the continuance of any
Event of Default, subject to Section 13.4 of the Credit Agreement, each
Guarantor hereby irrevocably authorizes the Administrative Agent and each
Secured Party at any time and from time to time pursuant to Section 13.4 of the
Credit Agreement to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in Blackbaud Payment Services Accounts, in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
the account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Guarantor to the Administrative Agent or
such Secured Party hereunder and claims of every nature and description of the
Administrative Agent or such Secured Party against such Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Party may
elect, whether or not the Administrative Agent or any Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Secured Party shall
notify such Guarantor promptly of any such set-off and the application made by
the Administrative Agent or such Secured Party of the proceeds thereof; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section 4.13 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.
SECTION 4.14    Integration. This Guaranty, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. This Guaranty was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
SECTION 4.15    Acknowledgements. Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guaranty and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guaranty or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
SECTION 4.16    Releases. At such time as (a) the Guaranteed Obligations (other
than contingent indemnification obligations not yet due and Bank Product Debt)
are paid in full (or, in the case of Letters of Credit, cash collateralized in
accordance with the terms of the Credit Agreement) and the Commitments are

16
CHAR2\1571985v3

--------------------------------------------------------------------------------




terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, or (b) a Guarantor ceases to be a Material Subsidiary
of the Borrower in connection with a transaction permitted under the terms and
conditions of the Credit Agreement, such Guarantor shall be released from the
Guaranteed Obligations (other than obligations expressly stated to survive the
termination of this Guaranty).
SECTION 4.17    Additional Guarantors. Each Material Subsidiary of the Borrower
that is required to become a party to this Guaranty pursuant to Section 8.11 of
the Credit Agreement shall become a Guarantor for all purposes of this Guaranty
upon execution and delivery by such Subsidiary of a Guaranty Supplement.
SECTION 4.18    Powers Coupled with an Interest. All authorizations and agencies
herein contained are irrevocable and powers coupled with an interest.
SECTION 4.19    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Guarantor in
respect of any sum due to such Secured Party or Administrative Agent (as the
case may be) hereunder shall, notwithstanding any judgment in a currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by the Administrative Agent of any sum adjudged
to be so due in such other currency such Secured Party or the Administrative
Agent (as the case may be) may in accordance with normal, reasonable banking
procedures purchase the Specified Currency with such other currency. If the
amount of the Specified Currency so purchased is less than the sum originally
due to such Secured Party or the Administrative Agent, as the case may be, in
the Specified Currency, each Guarantor agrees, to the fullest extent that they
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Secured Party or the Administrative Agent, as the
case may be, against such loss, and if the amount of the Specified Currency so
purchased exceeds the sum originally due to such Secured Party or the
Administrative Agent, as the case may be, in the Specified Currency, the
applicable Secured Party or the Administrative Agent, as the case may be, agrees
to remit such excess to such Guarantor.
[Signature Pages to Follow]



17
CHAR2\1571985v3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty by
its duly authorized officer, all as of the day and year first above written.
 
CONVIO, LLC, as Guarantor
 
 
 
 
By:
/s/ Anthony W. Boor
 
Name: Anthony W. Boor
 
Title: Chief Financial Officer and Treasurer

 
[Signature Pages Continue]

Signature Page to Guaranty
CHAR2\1571985v3

--------------------------------------------------------------------------------




SUNTRUST BANK, as Administrative Agent


By:                        
Name:                         
Title:                         



Signature Page to Guaranty
CHAR2\1571985v3

--------------------------------------------------------------------------------




ANNEX I TO GUARANTY


Reference is hereby made to the Guaranty Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of February [ ], 2014, made by each of the Material Domestic
Subsidiaries of Blackbaud, Inc. (the “Borrower”) listed on the signature pages
thereto (each an “Initial Guarantor”, and together with any additional Material
Domestic Subsidiaries which become parties to the Guaranty by executing Guaranty
supplements thereto substantially similar in form and substance hereto, the
“Guarantors”), in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, under the Credit Agreement. Each capitalized term used
herein and not defined herein shall have the meaning given to it in the
Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company],
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Article III of the Guaranty
are true and correct in all material respects (without duplication with respect
to any materiality qualifications set forth in any individual representation and
warranty) as of the date hereof (except to the extent such representation and
warrant relates to an earlier date).
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, ____.


    
[NAME OF NEW GUARANTOR]


    By:____________________________________
    Title:__________________________________    





ANNEX I
CHAR2\1571985v3